ORIGINAL                                                   10/05/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 19-0613

                                                                                   D
STATE OF MONTANA.
                                                                         OCT 0 5 2020
                                                                       Bowen Greenwood
              Plaintiff and Appellee,                                Clerk of Suprerne Court
                                                                        State of Montana

      v.                                                             ORDER

RYAN PATRICK MORRIS and TROY NELSON,

              Defendants and Appellants.



       Megan Brownlee of Buckeye, Arizona, has petitioned for permission to appear pro
hac vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our
Rules for Admission to the Bar of Montana, Petitioner is currently in good standing
with another state jurisdiction in which Petitioner is admitted to the practice of law,
Montana counsel listed in the application is in good standing with the State Bar of
Montana, and this is the first appearance ofPetitioner and Petitioner's firm under the pro hac
vice rules,
       IT IS HEREBY ORDERED that the application ofMegan Brownlee to appear pro hac
vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Megan Brownlee, to all
counsel of record in this appeal, and to the State Bar of Montana.
       DATED this        — day of October, 2020.

                                                  For the Court,




                                                                 Chief Justice